UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT

                       ______________________________

                                No. 96-31185
                              Summary Calendar
                       ______________________________

RUSTY SMITH
                                                           Plaintiff-Appellant,

                                       versus

LOUIS A. DiROSA, Judge, Orleans Civil District
Court Division “D”
                                                 Defendant-Appellee.
             ______________________________________________

                  Appeal from the United States District Court
                      For the Eastern District of Louisiana
                               (95-CV-4069-N)
             ______________________________________________
                                August 18, 1997
                            On Motion for Sanctions

Before POLITZ, Chief Judge, KING and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      On June 27, 1997 this court issued an opinion affirming the dismissal of Rusty

Smith’s section 1983 action against Orleans Parish Civil District Court Judge Louis


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
DiRosa on the basis of judicial immunity. Judge DiRosa now seeks sanctions under

Rule 381 for a frivolous appeal.

           A focused review of the record and briefs persuades that Smith should be

sanctioned for a frivolous appeal. Throughout these proceedings he declined to seek

the advice of counsel despite the recommendations of the magistrate judge. Opposing

counsel noted controlling law. Notwithstanding, Smith proceeded with an appeal

which had no reasonably arguable merit. The report and opinion of the magistrate

judge pointedly demonstrated the failings of his case and clearly articulated the

prevailing and dispositive law. As we have stated, sanctions “‘are merited for a

frivolous appeal the result of which is obvious from the comprehensive and decisive

exposition of the law by the judge below.’”2

           As reflected in the panel opinion, Smith had to establish nonjudicial acts

supporting his claim or demonstrate that Judge DiRosa wholly lacked jurisdiction over

the probate proceedings in issue. Smith’s only viable allegation is that his brother’s

chapter 13 bankruptcy case was pending and that pendency divested Judge DiRosa of

jurisdiction. Smith maintained in his briefing to this court that the bankruptcy judge had

signed an order reopening his brother’s chapter 13 case. He cited a copy of a motion


   1
       Fed.R.App.P. 38.
       2
      Pillsbury Co. v. Midland Enters., Inc., 904 F.2d 317, 318 (5th Cir. 1990)
(quoting Coghlan v. Starkey, 852 F.2d 806, 810 (5th Cir. 1988)).
to reopen the bankruptcy case. The bankruptcy judge’s signature is on that motion but

only to certify that the motion was filed. The motion was denied and the record leaves

no doubt whatever that it was denied. Although Smith may lack formal training in the

law, the federal rules of civil and appellate procedure require him to at least read the

record and honestly report its factual contents.

      Rule 38 provides that when a court of appeals determines that an appeal is

frivolous, it may award just damages and single or double costs to the appellee.

Counsel for Judge DiRosa has submitted a detailed accounting of the costs incurred in

defending this frivolous appeal. That accounting totals $2202.49. We find this modest

sum an eminently reasonable and just sanction.

      Defendant-appellee’s Motion for Sanctions in the amount of $2202.49 is

therefore GRANTED.